Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered. 
Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Amendments and Arguments filed 12/01/2021 (After the Final Action of 08/04/2021 and advisory action of 10/15/2021), wherein in the Amendment claims 1, 8, 11, 27; 2, 10, 32; 4-5, 12-13, 34 are amended, and claims 3-11, 14-26, 28-31, 33 are canceled, wherein claims 1-2, 4-10, 12-13, 27, 32, 34-36 are pending of which Claims 1, 8, 27 are recited in independent form. Specifically, independent claim 1 is amended to include all limitations of claim 3 and related limitations in intervening claim 2; independent claim 8 is amended to include all limitations of allowable claim 11 and related limitations in intervening claim 10; and, independent claim 27 is amended to include all limitations of allowable claim 33 and related limitations in intervening claim 32. Claims 2, 10, 32 are amended to adapt to amendments of respective independent claims 1, 8 and 27, and claims 3, 11 and 33 are cancelled as the limitations thereof are incorporated in the respective independent claims. Further, claims 4-5, 12-13 and 34 are amended to adjust 
Regarding claim 1, the independent claim is amended to contain the additional limitations “wherein before transmitting, by the upper layer, the data packet to the corresponding SDAP entity, according to at least one of the network slice identifier, the flow identifier or the session identifier, the method further comprises: establishing the SDAP entity in advance, according to configuration information which is configured by a network or pre-defined: wherein the configuration information comprises at least one of the network slice identifier, a DRB identifier, the flow identifier, the session identifier, or association relationship indication information: wherein the association relationship indication information comprises any one of: indicating that one SDAP entity corresponds to one flow: indicating that one SDAP entity corresponds to one Protocol Data Unit (PDU) session: indicating that one SDAP entity corresponds to one PDCP entity: indicating that one SDAP entity corresponds to one Medium Access Control (MAC) entity; and, indicating that one SDAP entity corresponds to one terminal,” wherein the claims as amended, when considered with ALL the limitations of the claim (and NOT in isolation), are not taught in any single art made of record, and are not an obvious combination thereof. 
Regarding claim 8, the independent claim is amended to contain the additional limitations “wherein the method further comprises: establishing the SDAP entity in advance, according to configuration information which is configured by a network or protocol-agreed; wherein the configuration inform nation comprises at least one of a 
Regarding claim 27, the independent claim is amended to contain the additional limitations “wherein the processor is further configured to read the program from the memory to perform steps of: establishing the SDAP entity in advance, according to configuration information which is configured by a network or pre-defined: wherein the configuration information comprises at least one of the network slice identifier, a DRB identifier, the flow identifier, the session identifier, or association relationship indication information: wherein the association relationship indication information comprises any one of: indicating that one SDAP entity corresponds to one flow; indicating that one SDAP entity corresponds to one Protocol Data Unit (PDU) session: indicating that one SDAP entity corresponds to one PDCP entity; indicating that one SDAP entity corresponds to one Medium Access Control (MAC) entity: and, indicating that one SDAP entity corresponds to one terminal,” wherein the claims as amended, when considered ALL the limitations of the claim (and NOT in isolation), are not taught in any single art made of record, and are not an obvious combination thereof. 
The noted limitations when considered in combination with ALL the other limitations of claims 1, 8, 27 serve to distinguish the present invention over the prior art. The closest art of record includes U.S. Pub. No. 20200037197 (hereinafter d1) in view of U.S. Pub. No. 20200068427 (hereinafter d2). The prior art at best teaches transmission of QoS flow(s) (see d1 para. 0105 FIG. 10) including a new layer located above PDCP, called SDAP (Service Data Adaptation Protocol) layer, wherein the SDAP layer performs mapping between a QoS flow and a data radio bearer, and/or performs marking QoS flow ID in both DL and UL packets (see d1 para. 0106), including the UE (i.e. SDAP) receiving a packet (i.e. data packet) with a first QoS flow ID from an upper layer ($1001), wherein the UE checks whether the first QoS flow ID (see d1 para. 0107) (i.e. transmitting, by an upper layer, a data packet to a corresponding Service Data Adaptation Protocol (SDAP) entity, according to at least one of a network slice identifier, an SDAP identifier, a flow identifier or a session identifier) ; including when the UE receiving UL packet with a QoS flow #1 from an upper layer (S1203), the UE checks whether the QoS flow #1 matches to one of QoS flow IDs of QoS flow-to-DRB mapping rule (S1205). That means the UE checks the UL packet matches either an RRC configured or a reflective "QoS Flow ID to DRB mapping" (see d1 para. 0124), mapping the QoS flow #1 of the UL packet to a DRB defined by the QoS flow-to-DRB mapping rule (e.g., a DRB#1), and attaches the QoS flow #1 to the UL packet. And then the UE transmits the UL packet with the QoS flow #1 to the NG-RAN via the DRB #1 ($1207) (see d1 par. 
Therefore the Examiner has determined that no single prior art made of record any teaching that fairly discloses the above noted limitations when the limitations added by amendment are considered together with all the limitations of claims 1, 8, 27 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200245184 A1 to Jin et al discloses converging an IoT technology and a 5G communication system for supporting a high data transmission rate beyond that of a 4G system. The disclosure can be applied to intelligent services (for example, services related to a smart home, smart building, smart city, smart car, connected car, health care digital education, retail business, security, and safety) based on the 5G communication technology and the IoT-related technology. Disclosed are a method and an apparatus for supporting a multimedia telephony (MMTEL) system, a method and an apparatus for efficiently operating a new QoS layer (service data access protocol (SDAP)), and a method and an apparatus for efficiently supporting a bandwidth part in the SCell in carrier aggregation or in dual connectivity.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643